In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-832V
                                          UNPUBLISHED


    ASHLEE RODRIGUEZ,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: December 22, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On June 5, 2019, Ashlee Rodriguez filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA) as a result of receiving an influenza vaccination on October 17,
2018. Petition at 1. Petitioner further alleges the vaccination was administered in the
United States, she experienced the residual effects of this injury for more than six months,
and there has been no prior award or settlement of a civil action on her behalf as a result
of her condition. Petition at 2. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

      On October 7, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for SIRVA. On December 18, 2020, Respondent filed a proffer on award

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
of compensation (“Proffer”) indicating Petitioner should be awarded $129,173.16. Proffer
at 2. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $129,173.16 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
ASHLEE RODRIGUEZ,                         )
                                          )
                  Petitioner,             )
                                          )                No. 19-832V
v.                                        )                Chief Special Master Corcoran
                                          )                ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On June 5, 2019, Ashlee Rodriguez (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine Administration

(“SIRVA”), as defined in the Vaccine Injury Table, following administration of an influenza

vaccine she received on October 17, 2018. Petition at 1-2. On October 5, 2020, the Secretary of

Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is

appropriate for compensation under the terms of the Act for a SIRVA Table injury, and on

October 7, 2020, the Chief Special Master issued a Ruling on Entitlement finding petitioner

entitled to compensation. ECF No. 37; ECF No. 42.

I.      Items of Compensation

        A. Pain and Suffering

       Respondent proffers that petitioner should be awarded $125,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B. Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $3,796.41. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       C. Lost Earnings

        The parties agree that based upon the evidence of record, petitioner has suffered a past

loss of earnings as a result of her vaccine-related injury. Therefore, respondent proffers that the

Court should award petitioner a lump sum of $376.75 for her lost earnings as provided under the

Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.     Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $129,173.16, in the form of

a check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Ashlee Rodriguez:        $129,173.16


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.

                                                 2
                             Respectfully submitted,

                             JEFFREY BOSSERT CLARK
                             Acting Assistant Attorney General

                             C. SALVATORE D’ALESSIO
                             Acting Director
                             Torts Branch, Civil Division

                             CATHARINE E. REEVES
                             Deputy Director
                             Torts Branch, Civil Division

                             ALEXIS B. BABCOCK
                             Assistant Director
                             Torts Branch, Civil Division

                             /s/ Claudia B. Gangi
                             CLAUDIA B. GANGI
                             Senior Trial Attorney
                             Torts Branch, Civil Division
                             U.S. Department of Justice
                             P.O. Box 146
                             Benjamin Franklin Station
                             Washington, D.C. 20044-0146
                             Tel.: (202) 616-4138
                             Email: claudia.gangi@usdoj.gov



Dated:   December 18, 2020




                                3